DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered. By this amendment, claim 1 is amended, claims 17-20 are added, and claims 1-12 and 14-20 are now pending in the application with claims 9-12 and 14-16 withdrawn from further consideration as being drawn to a non-elected invention.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-12 and 14-16 directed to inventions non-elected without traverse.  Accordingly, claims 9-12 and 14-16 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 9-12 and 14-16.
Reasons for Allowance
Claims 1-8 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: it is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a pair of substantially immovable barbs fixedly attached to and projecting permanently outwardly from the base portion in a perpendicular direction with respect to the longitudinal axis of the pacemaker module, wherein tip to tip distance of the barbs form a permanent fixed diameter which is larger than the pacemaker module outer diameter and adapted to push against the inside surface of the insertion sheath whose internal diameter is greater than the pacemaker module outer diameter” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on March 30, 2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on September 30, 2020. Therefore, it is concluded by the examiner that claims 1-8 and 17-20 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792